                                               Case 2:20-cv-01437-ODW-AS Document 49-2 Filed 06/10/20 Page 1 of 8 Page ID #:709



                                                  1    Reed Aljian (State Bar No. 211010)
                                                        ra@dallp.com
                                                  2   Rochelle Calderon Rotea (State Bar No. 325417)
                                                        rochelle@dallp.com
                                                  3   DAILY ALJIAN LLP
                                                      100 Bayview Circle, Suite 5500
                                                  4   Newport Beach, CA 92660
                                                      Telephone: 949.861.2524
                                                  5   Facsimile: 949.269.6364
                                                  6 Attorneys for Defendants
                                                    COMMUNICATION CENTER BEREA U.S.A. LLC,
                                                  7 Erroneously sued as INTERNATIONAL BEREA USA,
                                                    ALMA ELIZABETH JOAQUIN, erroneously sued as
                                                  8 ALMA ZAMORA DE JOAQUIN, and ADORAIM
                                                    JOSADAC JOAQUIN, erroneously sued as
                                                  9 ADORAIM JOAQUÍN ZAMORA
                                                 10
                                                                                UNITED STATES DISTRICT COURT
                                                 11
                                                                            CENTRAL DISTRICT OF CALIFORNIA
                                                 12
                                                                                WESTERN DIVISION - LOS ANGELES
DAILY ALJIAN LLP
                   Newport Beach, California




                                                 13
                                                      SOCHIL MARTIN,                            Case No.: 2:20−cv−01437 ODW (ASx)
                                                 14
                                                                   Plaintiff,                   DECLARATION OF REED ALJIAN
                                                 15                                             IN SUPPORT OF DEFENDANTS’
                                                            v.                                  JOINT MOTION TO ORDER
                                                 16
                                                                                                PLAINTIFF TO PARTICIPATE IN
                                                 17   LA LUZ DEL MUNDO, an                      RULE 26 CONFERENCE
                                                      unincorporated association, et al.
                                                 18                                             [Filed concurrently herewith: Notice of
                                                                   Defendants.                  Motion and Motion; Memorandum of
                                                 19                                             Points and Authorities; Declaration of
                                                 20                                             Alan Jackson; and [Proposed] Order]
                                                 21                                             Complaint Filed: February 12, 2020
                                                                                                Trial Date:      None Set
                                                 22
                                                                                                District Judge:     Otis D. Wright, II
                                                 23                                             Courtroom:          5D, 5th Floor
                                                 24                                             Magistrate Judge:   Alka Sagar
                                                                                                Courtroom:           540, 5th Floor
                                                 25
                                                                                                DATE: July 13, 2020
                                                 26                                             TIME: 1:30 p.m.
                                                                                                CTRM: 5D
                                                 27
                                                 28

                                                                    ALJIAN DECLARATION ISO MOTION TO ORDER RULE 26 CONFERENCE
                                               Case 2:20-cv-01437-ODW-AS Document 49-2 Filed 06/10/20 Page 2 of 8 Page ID #:710



                                                  1   Ethan J. Brown (SBN 218814)
                                                       ethan@bnsklaw.com
                                                  2   Geoffrey A. Neri (SBN 258802)
                                                       geoff@bnsklaw.com
                                                  3   BROWN, NERI, SMITH & KHAN LLP
                                                      11601 Wilshire Blvd., Suite 2080
                                                  4   Los Angeles, CA 90025
                                                      Tel: (310) 593-9890
                                                  5   Fax: (310) 593-9980
                                                  6 Attorney for Defendants
                                                    JOSE HERNANDEZ,
                                                  7 SILVERIO CORONADO,
                                                    AURELIO ZAVALETA,
                                                  8 UZZIEL JOAQUIN, JONATHAN
                                                    MENDOZA, DAVID MENDOZA,
                                                  9 BENJAMIN JOAQUIN and JOSE LUIS ESTRADA
                                                 10
                                                 11
                                                 12
DAILY ALJIAN LLP
                   Newport Beach, California




                                                 13
                                                 14
                                                 15
                                                 16
                                                 17
                                                 18
                                                 19
                                                 20
                                                 21
                                                 22
                                                 23
                                                 24
                                                 25
                                                 26
                                                 27
                                                 28

                                                                  ALJIAN DECLARATION ISO MOTION TO ORDER RULE 26 CONFERENCE
                                          Case 2:20-cv-01437-ODW-AS Document 49-2 Filed 06/10/20 Page 3 of 8 Page ID #:711



                                                1                          DECLARATION OF REED ALJIAN
                                                2         1.     I am a partner at the law firm Daily Aljian LLP (the “Firm”), counsel
                                                3   of record for COMMUNICATION CENTER BEREA U.S.A. LLC, erroneously
                                                4   sued as INTERNATIONAL BEREA USA, ALMA ELIZABETH JOAQUIN,
                                                5   erroneously sued as ALMA ZAMORA DE JOAQUIN, and ADORAIM JOSADAC
                                                6   JOAQUIN, erroneously sued as ADORAIM JOAQUÍN ZAMORA (collectively,
                                                7   “Defendants”). I am licensed to practice before all courts in the State of California
                                                8   and the United State District Court for the Central District of California. I am the
                                                9   attorney primarily responsible for the representation of Defendants in this Civil
                                               10   Action. If called upon as a witness, I could and would competently testify to the
                                               11   facts set forth below, as I know each to be true based upon my own personal
                                               12   knowledge or upon my review of the records and files maintained by the Firm in
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   the ordinary course of its representation of Defendants.
                                               14          2.    On February 12, 2020, Plaintiff filed her Complaint in the above-
                                               15   captioned action (the “Civil Action”).
                                               16          3.    On February 13, 2020, Plaintiff and her counsel held a 45-minute “news
                                               17   conference” in downtown Los Angeles to announce the filing of her Complaint. At
                                               18   that news conference, Plaintiff stood between her attorneys of record in this action –
                                               19   Jeff Anderson, Deborah Mallgrave, and Joshua Robbins – and behind a lectern with
                                               20   the names and logos of the attorneys’ law firms. During the press conference,
                                               21   Plaintiff publicly recounted the allegations of forced labor, involuntary servitude, sex
                                               22   trafficking, and RICO conspiracy, among others, contained in her Complaint. The
                                               23   news conference was streamed live on the internet and can be viewed at
                                               24   https://youtu.be/48qalqYWKVQ. Attached as Exhibit 1 is a true and correct copy of
                                               25   the transcripts of that press conference.
                                               26
                                               27
                                               28
                                                                                                1
                                                                  ALJIAN DECLARATION ISO MOTION TO ORDER RULE 26 CONFERENCE
                                          Case 2:20-cv-01437-ODW-AS Document 49-2 Filed 06/10/20 Page 4 of 8 Page ID #:712



                                                1          4.    On February 14, 2020, La Luz del Mundo celebrated the Holy Supper,
                                                2   which was attended by thousands of LLDM faithful. The event was held at the
                                                3   Pomona Fairplex.
                                                4          5.    On February 15, 2020, Plaintiff was featured on the front page of the
                                                5   Los Angeles Times, which ran an article covering her and her allegations. Attached
                                                6   as Exhibit 2 is a true and correct copy of the online version February 15, 2020 Los
                                                7   Angeles Times Article.
                                                8          6.    In March 2020, Ms. Martin starred in a documentary mini-series on
                                                9   Showtime called “The Trade.” During the documentary, she repeated her allegations
                                               10   of forced labor, involuntary servitude, sex trafficking, among others, contained in her
                                               11   Complaint.
                                               12          7.    The Complaint does not allege any facts supporting any of the causes of
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   action against most of the Defendants (other than conclusory ones), including my
                                               14   clients Alma Elizabeth Joaquin and Adoraim Josadac Joaquin.
                                               15          8.    Therefore, I have asked Plaintiff’s counsel to explain why those two
                                               16   defendants were being sued and to identify any facts that support any of the claims
                                               17   asserted; or, if they could not, I asked that these defendants be dismissed. Attached
                                               18   as Exhibit 3 is a true and correct copy of my April 28, 2020 letter, one of several
                                               19   examples of these requests.
                                               20          9.    Plaintiff refused all of my requests, claiming they have “probable cause”
                                               21   to assert those claims. Attached as Exhibit 4 is a true and correct copy of the May 6,
                                               22   2020 letter from Deborah Mallgrave rejecting my request. In that same letter,
                                               23   Ms. Mallgrave refused to participate in informal discovery, stating “[y]our request
                                               24   for premature discovery is improper…. [W]e intend to proceed to discovery once the
                                               25   various defendants have answered the complaint, as provided in the Federal Rules of
                                               26   Civil Procedure.”
                                               27
                                               28
                                                                                               2
                                                                 ALJIAN DECLARATION ISO MOTION TO ORDER RULE 26 CONFERENCE
                                          Case 2:20-cv-01437-ODW-AS Document 49-2 Filed 06/10/20 Page 5 of 8 Page ID #:713



                                                1          10.    On May 20, 2020, the Court issued its Scheduling Order (the “Order”).
                                                2   The Order calendared a scheduling conference for September 14, 2020 and an August
                                                3   24, 2020 deadline for the parties to meet and confer in advance of the scheduling
                                                4   conference.
                                                5          11.    The same day, I requested that the parties who had appeared in the action
                                                6   to date participate in the Rule 26 Conference on May 22, 2020. Attached as Exhibit 5
                                                7   is a true and correct copy of my May 20, 2020 email.
                                                8          12.    Counsel for the other defendants agreed. Plaintiff refused, in part
                                                9   because they claimed they were not available. Attached as Exhibit 6 is a true and
                                               10   correct copy of Ms. Mallgrave’s May 21, 2020 email in which she refused to
                                               11   participate in the conference. In that same email, however, Ms. Mallgrave explained
                                               12   they were available on May 27, 2020, requesting a Local Rule 7-3 conference to
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   discuss a threatened motion to seek additional time to serve the defendant LLDM.
                                               14   Defendants agreed to participate in Plaintiff’s proposed meet and confer, as
                                               15   requested.
                                               16          13.    Knowing Plaintiff’s counsel was available on that Wednesday, I
                                               17   proposed that the parties participate in the Rule 26 Conference during that same call.
                                               18   Attached as Exhibit 7 is a true and correct copy of my May 26, 2020 letter, exhibits
                                               19   not included.
                                               20          14.    Counsel for the other defendants agreed. Plaintiff refused. Attached as
                                               21   Exhibit 8 is a true and correct copy of Ms. Mallgrave’s May 26, 2020 letter refusing
                                               22   to participate in the conference.
                                               23          15.    At that point, I requested that the parties engage in a Local Rule 7-3
                                               24   conference regarding this Motion during that call. Plaintiff agreed. Attached as
                                               25   Exhibit 9 is a true and correct copy of my May 27, 2020 email requesting the Local
                                               26   Rule 7-3 conference.
                                               27
                                               28
                                                                                                3
                                                                    ALJIAN DECLARATION ISO MOTION TO ORDER RULE 26 CONFERENCE
                                          Case 2:20-cv-01437-ODW-AS Document 49-2 Filed 06/10/20 Page 6 of 8 Page ID #:714



                                                1          16.     On May 27, 2020, the parties appeared via teleconference to meet and
                                                2   confer regarding this Motion. Counsel for all parties who had appeared in the case
                                                3   were on the call.
                                                4          17.     At the start of the call, I asked Plaintiff’s counsel to reconsider their
                                                5   refusal to engage in the Rule 26 Conference. I also asked them if they were willing
                                                6   to proceed with the conference at that time. Ms. Mallgrave, on behalf of Plaintiff’s
                                                7   counsel, refused. Consequently, the parties engaged in the meet and confer regarding
                                                8   this Motion.
                                                9          18.     In a good faith effort to reach a compromise, Ms. Mallgrave was asked
                                               10   whether she would agree upon a date certain to participate in the Rule 26 conference.
                                               11   She refused.
                                               12          19.     Over the course of communications before, during, and after the May
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   27, 2020 conference call, Ms. Mallgrave has given a number of reasons for refusing
                                               14   to participate in the Rule 26 Conference, placing a variety of preconditions on her
                                               15   agreement to participate in the conference. Attached as Exhibit 10 is a true and
                                               16   correct copy of Ms. Mallgrave’s May 29, 2020 email articulating her most recent
                                               17   explanation for refusing to participate in the conference.
                                               18          20.     The May 27, 2020 conference call ended at approximately 2:00 p.m. At
                                               19   approximately 3 p.m., I sent a follow-up email confirming my efforts to resolve the
                                               20   dispute. Attached as Exhibit 11 is a true and correct copy of my May 27, 2020 email.
                                               21          21.     At approximately 5 p.m., 2 hours after my confirming email, Donna
                                               22   Dean, Deputy Attorney for the State of California (the “AG”), sent a letter via email
                                               23   to me and counsel for all other parties in the Civil Action. Attached as Exhibit 12 is
                                               24   a true and correct copy of the May 27, 2020 email from Ms. Dean.
                                               25          22.     In the letter, Ms. Dean requested a Local Rule 7-3 conference for the
                                               26   purposes of discussing a motion to intervene in the Civil Action to stay discovery.
                                               27   Attached as Exhibit 13 is a true and correct copy of Ms. Dean’s letter.
                                               28
                                                                                                 4
                                                                   ALJIAN DECLARATION ISO MOTION TO ORDER RULE 26 CONFERENCE
                                          Case 2:20-cv-01437-ODW-AS Document 49-2 Filed 06/10/20 Page 7 of 8 Page ID #:715



                                                1          23.   The remaining defendants that have not been served or appeared are
                                                2   named in the Complaint as follows: “La Luz Del Mundo, an unincorporated
                                                3   association”; “El Consejo De Obispos, an unincorporated association”; Gilberto
                                                4   Garcia Granados, an individual; Silverio Coronado, an individual; Aurelio Zavaleto,
                                                5   an individual, and Rahel Joaquin Garcia, an individual. It is anticipated that these
                                                6   parties will never appear in this Civil Action.
                                                7          24.   LLDM is not an entity incorporated or otherwise subject to suit. It is a
                                                8   religion, akin to “Catholicism.”
                                                9          25.   I am informed that the unserved individual defendants are foreign
                                               10   nationals without minimum contacts to this jurisdiction and thus beyond the
                                               11   jurisdiction of this Court.
                                               12          26.   On June 2, 2020, all parties participated in a Local Rule 7-3 meet and
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13   confer regarding Plaintiff’s threatened Motion to Strike Mr. Garcia’s answer. During
                                               14   that call, and in an effort to mediate a compromise of the dispute, I asked Plaintiff’s
                                               15   counsel whether Plaintiff was seeking responses to every allegation or just certain
                                               16   allegations. In a June 3, 2020 email, Ms. Mallgrave identified approximately 60
                                               17   paragraphs (or portions thereof) to which they want Mr. Garcia to withdraw his Fifth
                                               18   Amendment assertion and address the allegations substantively.
                                               19          27.   The Local Rule 7-3 conference on the AG’s Motion to Intervene took
                                               20   place during the same call as Plaintiff’s threatened motion to strike.
                                               21          28.   During that call, and while discussing proposed compromises on the
                                               22   Motion to Strike, defense counsel asked the AG whether their office would take the
                                               23   position in the Criminal Action that a response by Mr. Garcia to any of the allegations
                                               24   to the Civil Complaint would constitute a waiver of his Fifth Amendment rights. The
                                               25   AG refused to agree that a response would not be a waiver.
                                               26          29.   With respect to the AG’s threatened motion to intervene, Ms. Dean
                                               27   explained the AG would be seeking to intervene pursuant to Rule 24(a) and Rule
                                               28
                                                                                                5
                                                                  ALJIAN DECLARATION ISO MOTION TO ORDER RULE 26 CONFERENCE
                                          Case 2:20-cv-01437-ODW-AS Document 49-2 Filed 06/10/20 Page 8 of 8 Page ID #:716



                                                1   24(b) (permissive and as-of-right intervention) and she claimed the AG can satisfy
                                                2   both sections. Rule 24 motions must be made timely, as a matter of law. In an effort
                                                3   to determine the merits of Ms. Dean’s contentions, I asked her several questions,
                                                4   which I later confirmed via email: “During the call, you explained that the AG would
                                                5   be seeking to intervene pursuant to Rule 24. A Rule 24 motion must be made timely.
                                                6   Plaintiff filed the Civil Action on February 12, 2020. I asked you when the AG
                                                7   learned that Plaintiff had filed the Civil Action, when the AG had learned that
                                                8   Defendants had filed answers, and whether the AG had been communicating with
                                                9   Plaintiff[’]s counsel regarding the Civil Action, the filing of the Civil Action or the
                                               10   Rule 26 conference meet and confer on May 27, 2020.” Ms. Dean refused to answer
                                               11   any of those questions, asserting that they had “nothing to do with” the request to
                                               12   intervene. Attached as Exhibit 14 is a true and correct copy of my June 3, 2020 email.
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13          30.    On May 28, 2020, I inquired with Plaintiff’s counsel whether they
                                               14   would be opposing the Motion to Intervene and to Stay. Attached as Exhibit 15 is a
                                               15   true and correct copy of my May 28, 2020 email.
                                               16          31.    On May 29, 2020, Plaintiff’s counsel responded that they will not be
                                               17   opposing the motion to stay. Attached as Exhibit 16 is a true and correct copy of the
                                               18   May 29, 2020 email from Ms. Mallgrave responding to my question whether Plaintiff
                                               19   will be opposing the proposed stay.
                                               20         I declare under penalty of perjury under the laws of the State of California
                                               21   that the foregoing is true and correct. Executed on June 10, 2020 in Newport Coast,
                                               22   California.
                                               23
                                                                                           ___________________________
                                               24
                                                                                                   Reed Aljian
                                               25
                                               26
                                               27
                                               28
                                                                                               6
                                                                  ALJIAN DECLARATION ISO MOTION TO ORDER RULE 26 CONFERENCE
